Citation Nr: 0509616	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  00-22 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic bilateral 
otitis media with hearing loss. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan

INTRODUCTION

The veteran served on active duty from November 1948 to May 
1950.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1999 rating action by the RO that 
denied service connection for tinnitus and from a January 
2002 rating decision of the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for chronic bilateral 
otitis media with deafness.  

The veteran appeared and gave testimony at a June 2001 
hearing at the RO.  A transcript of this hearing is of 
record.  In December 2002 the veteran appeared and offered 
testimony at a hearing before the undersigned via 
videoconference from the RO.  A transcript of this hearing is 
also of record.  

In an April 2003 decision the Board found that new and 
material evidence had been submitted to reopen a claim for 
service connection for otitis media and hearing loss, which 
had been previously denied by the RO in a September 1950 
rating action.  In October 2003 the Board remanded the issue 
of service connection for otitis media and hearing loss and 
the issue of service connection for tinnitus to the RO for 
further development.  In a rating action of January 2005 the 
RO granted service connection for tinnitus, which was 
assigned a 10 percent rating, effective July 15, 1999.  

The issue of service connection for otitis media and hearing 
loss is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  Otitis media or hearing loss, was not noted on the 
examination when the veteran was accepted for active duty.

2.  Clear and unmistakable evidence does not show that otitis 
media underwent no increase in underlying severity during 
service.

3.  The veteran has current hearing loss as the result of 
otitis media.


CONCLUSION OF LAW

The veteran's otitis media with hearing loss incurred in 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in regard to the 
issue of entitlement to service connection for otitis media 
and hearing loss disorder, further assistance is unnecessary 
to aid the appellant in substantiating that claim.

I.	Factual Basis

On the veteran's November 1948 examination prior to service 
entrance, he was noted to have 15/15 hearing for the 
whispered voice in both ears.  Evaluation of the ears 
revealed a healed perforation of the right eardrum that was 
considered non-symptomatic and non disabling.  

Service medical records reveal that the veteran was 
hospitalized in January 1950 for bilateral suppurative otitis 
media, and bilateral deafness secondary to the otitis media.  
In the course of the hospitalization, it was noted that the 
veteran had had three mastoid operations, including a 
bilateral mastoidectomy, when he was one year old.  

It was recorded that drainage from his right ear had begun in 
childhood with subsequent episodes of otitis media and 
drainage in the left ear.  It was reported that hearing had 
been "fair" at school entrance, but had begun to worsen 
when he was 9 years old.  It was said that he was rejected by 
the Army in 1948, because of his right ear trouble, as well 
as a questionable heart disorder.  He was reported to have 
worn a hearing aid prior to service.  At the time of 
discharge from the hospital, his hearing for the spoken voice 
was 1/15 on the right, and 10/15 on the left.  Hearing for 
the whispered voice was 0/15 on the right, and 4/15 on the 
left.  The veteran was discharged from service because of his 
ear and hearing disabilities.  

During a hearing at the RO in June 2001 the veteran said that 
he had mastoid surgeries as a child but did not have hearing 
problems or otitis until he was exposed to loud bomber engine 
noises while serving in the military.  He also said that he 
was exposed to exploding aircraft engines during active duty.  
The veteran gave essentially similar testimony during a 
subsequent hearing before the undersigned.  

In a June 2001 statement a private physician noted that the 
veteran had mastoidectomies as a child, but was exposed to 
the explosion of an aircraft engine during service, after 
which his hearing loss became more pronounced.  The veteran 
was noted to currently have a sloping sensorineural hearing 
loss in the high frequencies.  Hearing aids were being 
considered.  The doctor believed that service connection for 
hearing loss was warranted, because the veteran's hearing 
became worse after the in-service engine explosion.  

A statement from a longtime associate of the veteran is of 
record in which the writer stated that the veteran did not 
use a hearing aid prior to service.  Statements from service 
associates are of record that essentially stated that the 
veteran did not use hearing aids during service.

A VA audiometric examination in July 2003 revealed pure tone 
thresholds of 40, 50, 45 35, and 55 decibels in the right ear 
and 35, 35, 25, 60, and 70 decibels in the left ear at 1000, 
2000, 3000, and 4000 Hertz, respectively. Four-frequency 
decibel average in the right ear was 46 decibels and four-
frequency decibel average in the left ear was 49 decibels.  
Speech recognition was 52 percent correct in the right ear 
and 76 percent correct in the left ear.  

The audiologist reviewed the claims file and noted that the 
evidence therein.  She reported that the veteran had passed a 
hearing test given by a railroad, and had been employed by 
the railroad for two years prior to service.  She also 
commented that perforation of tympanic membrane was 
consistent with noise trauma, as reported by the veteran in 
1949.  She added that it was as likely as not that the 
veteran's hearing loss in each ear did not pre-exist service, 
that the hearing loss in the right ear was consistent with 
tympanic membrane perforation that likely occurred during the 
in-service explosion, and that the hearing loss in the left 
ear was consistent with noise trauma.

In an addendum dated in June 2004, the audiologist reported 
that she had again reviewed the claims file, but had now 
concluded that the relationship between the veteran's hearing 
loss, tinnitus, and service was "purely speculative."  She 
wrote that the information in the claims file "did not 
support an opinion" since the only evidence regarding his 
hearing at service entrance was from an "invalid test."  It 
was said that because the evidence in the claims file was 
inconsistent, it was not possible to express an opinion 
regarding the etiology of the veteran's hearing loss.  
Because the veteran had a history of otologic disease it was 
believed that the ENT physicians opinion should be accepted 
that his hearing loss and possibly his otologic disease were 
preexisting service and it could not be stated that these 
conditions were made worse by military service.  

On VA examination in May 2004, audiometric studies revealed 
pure tone thresholds of 40, 50, 45 35, and 55 decibels in the 
right ear and 35, 35, 25, 60, and 70 decibels in the left ear 
at 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
veteran displayed a moderate mixed hearing loss in the right 
ear and a mild to severe sensorineural hearing loss in the 
left ear.  At the conclusion of the ear nose and throat 
evaluation, the examining physician noted that the veteran 
and his wife absolutely denied any history of childhood 
hearing loss, which got progressively worse prior to service.  
It was noted that there was an inconsistency between the 
veteran's own history and his service medical records.  

In an addendum dated in June 2004 the physician noted that 
veteran was inconsistent in relating his own history and the 
doctor said that the only thing he could rely on was the 
clinical record, which showed preexisting mastoid surgeries 
and hearing loss.  In the doctor's opinion, the in-service 
acoustic injury resulting from the explosion of an aircraft 
engine explosion did not contribute to his hearing problems.  

II.  Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Veterans are presumed to be in sound condition when accepted 
for service, except for defects noted at the time of the 
examination, acceptance and enrollment in service.  This 
presumption of soundness can only be rebutted by clear and 
unmistakable evidence that a condition pre-existed service 
and was not aggravated therein. 38 U.S.C.A. § 1111 (West 
2002).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2004).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In a recent precedent opinion, VA's General Counsel held that 
to rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111 when a condition is not noted at service entry, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  
Additionally, the General Counsel has held that provisions of 
38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C.A. 
§ 1111, insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  The General Counsel determined 
that Section 3.304(b) was therefore invalid and should not be 
followed.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 
(2004).

The General Counsel's opinion was subsequently upheld by the 
United States Court of Appeals for the Federal Circuit.  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In the instant case, neither hearing loss nor otitis media 
were noted at the time of the veteran's examination for 
service entrance.  Therefore, the presumption of soundness is 
for application.

While the examination revealed a healed perforation of the 
right eardrum, that condition was said to be non-symptomatic 
and non-disabling.  No otitis media was reported.  

Service medical records created for clinical purposes during 
active duty noted considerable problems with hearing, 
mastoiditis, and otitis media prior to service, but the 
veteran has challenged the accuracy of these reports and has 
submitted statements from pre-service associates that call 
into question the accuracy of these service medical records 
as to hearing loss.  He has not challenged the reports of 
pre-service mastoidectomies, and the recent VA examiner found 
evidence of the mastoidectomies.  Accordingly, there is clear 
and unmistakable evidence of pre-service disabilities in the 
ears.  

There is not, however, clear and unmistakable evidence of 
pre-existing hearing loss.  The VA physician and audiologist, 
have essentially said that the evidence is unclear on this 
question.

A history of hearing loss noted, even by a medical 
professional in service, without a factual predicate in the 
record, such as pre-service medical records demonstrating the 
disability in question, may not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness.  See Miller v. West, 11 Vet. App. 
345, 348 (1998).  

Moreover, the evidence of record does not clearly and 
unmistakably demonstrate that otitis media and hearing loss 
were not aggravated by service.  While the whispered and 
spoken voice tests have been described as unreliable, they do 
show an increase from normal hearing at service entrance to 
significant hearing loss at the time of service separation.  
Further, the medical professionals have not been able to 
express clear opinions as to aggravation based on the record.  

The VA audiologist has expressed opinions both for and 
against the claim, while a private physician provided an 
opinion in favor of the claim, and a VA physician provided 
opinions to the contrary.  Given this record, the Board finds 
that the presumption of soundness has not been rebutted, in 
regard to the veteran's otitis media and hearing loss.

The next step in analyzing the veteran's claim is to 
determine whether the evidence is in favor of a finding that 
the veteran has current disability that is related to the 
otitis media and hearing loss noted in service.  Wagner v. 
Principi, supra.  All of the medical opinions are to the 
effect that the veteran has current hearing loss as the 
result of either otitis media or trauma from noise in 
service.  Therefore, the Board finds that the evidence is in 
favor of a finding that the current hearing loss was incurred 
in service.


ORDER

Entitlement to service connection for chronic bilateral 
otitis media with hearing loss is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


